     Case 1:20-cr-00096-NONE-SKO Document 19 Filed 07/10/20 Page 1 of 2


 1    ANTHONY P. CAPOZZI, CSBN: 068525
      LAW OFFICES OF ANTHONY P. CAPOZZI
 2    1233 W. SHAW AVE., SUITE 102
      FRESNO, CALIFORNIA 93711
 3    PHONE: (559) 221-0200
      FAX: (559) 221-7997
      EMAIL: Anthony@capozzilawoffices.com
 4    www.capozzilawoffices.com
 5
 6    ATTORNEY FOR Defendant,
      PEDRO DURAN
 7
 8
 9                                  UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
11                                               ******
12    UNITED STATES OF AMERICA,                           Case No.: 1:20-CR-00096-NONE-SKO
13                    Plaintiff,
                                                          DEFENDANT’S NOTICE OF WAIVER
14            v.                                          OF PERSONAL APPEARANCE
15
                                                          Date: August 17, 2020
16    PEDRO DURAN,                                        Time: 1:00 p.m.
                                                          Courtroom: 7
17                    Defendant.                          Hon. Sheila K. Oberto
18    TO:     THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
              ATTORNEY:
19
20            Defendant, PEDRO DURAN, hereby waives his right to be present in open Court upon
21    the hearing of any motion or other proceeding in this cause, including but not limited to, when
22    the case is ordered set for trial, when a continuance is ordered, and when any other action is
23    taken by the court before or after trial, except upon arraignment, plea, empanelment of jury and
24    imposition of sentence.
25            Defendant hereby requests the Court proceed during every absence of which the Court
26    may permit pursuant to this waiver; agrees that his interests will be deemed represented at all
27    times by the presence of his attorney, Anthony P. Capozzi, the same as if the Defendant was
28    personally present; and further agrees to be present in person in Court ready for trial any day


                                                      1
                             DEFENDANT’S NOTICE OF WAIVER OF PERSONAL APPEARANCE
     Case 1:20-cr-00096-NONE-SKO Document 19 Filed 07/10/20 Page 2 of 2

 1    and hour the Court may fix in his absence.

 2             Defendant further acknowledges that he has been informed of his rights under

 3    Title 18, United States Code, section 3161-3174 (Speedy Trial Act), and authorizes his attorney

 4    to set times and delays under the Act without Defendant being present.

 5

 6
      DATED:       July 9, 2020                      By: /s/Pedro Duran
 7                                                       PEDRO DURAN
                                                         Defendant
 8

 9

10                                                         Respectfully submitted,

11    DATED:       July 9, 2020                      By: /s/Anthony P. Capozzi
                                                         ANTHONY P. CAPOZZI
12                                                       Attorney for Defendant PEDRO
                                                         DURAN
13

14
                                                   ORDER
15
               Defendant’s request for waiver of appearance is GRANTED in accordance with Rule
16
      43(b) of the Federal Rules of Criminal Procedure.
17

18    IT IS SO ORDERED.
19
      Dated:     July 10, 2020                                   /s/   Sheila K. Oberto            .
20                                                     UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28                                                   2
                            DEFENDANT’S NOTICE OF WAIVER OF PERSONAL APPEARANCE
